DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Applicant’s Remarks filed on 10/12/2022.
In instant Amendment, claims 3, 4, 8, 11, 12, 16 and 18 have been amended; claims 1, 9, 17, 23, 30 and 37 are independent claims. Claims 1-45 have been examined and are pending. This Action is made Final. 

Response to Arguments
Applicant’s Remarks directed to Double Patenting are noted.  The examiner respectfully notes that the Double Patenting rejection will be maintained as Applicant’s have requested it to be held in abeyance. 
Applicant's arguments filed 10/12/2022 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant Argues: The Office Action rejected claims 1-45 under 35 U.S.C. § 101 as allegedly being directed toward an abstract idea. Office Action, p. 6. Applicant respectfully traverses the rejection and submits that such conclusion is inappropriate, particularly in view of the language of the claims in the present response. At the outset, it should be noted that the instant claims are not directed toward an abstract idea, and to the extent that the claims are directed toward an abstract idea, the claims include additional elements that reach beyond the abstract idea that make the claim such that it is not attempting to monopolize the entire abstract idea - as required by the MPEP § 2106. 
Examiner’s Response:  The examiner respectfully disagrees.  The examiner has followed the 2019 Revised Patent Subject Matter Eligibility Guidance and has determined that the claims do in fact recite an abstract idea without significantly more.  The examiner has provided explanation in the 35 U.S.C. 101 rejection of what specific limitations, in combination, fall under the enumerated grouping of Mental Processes with respect to Prong One of Step 2A.  Further, the examiner has provided explanation in the 35 U.S.C. 101 of what additional elements are recited at a high level of generality and merely apply the abstract idea with respect to Prong Two of Step 2A.  The examiner further has provided explanation in the 35 U.S.C. 101 of how such additional elements do not amount to significantly more than the judicial exception with respect to 2B.  Therefore, the examiner finds this general argument not persuasive.  
Applicant Argues: The Office Action claims that the present claims, "as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components." Office Action, p. 6. The Applicant respectfully refutes the notion that the present claims are directed toward a process, and rather are apparatus, system, and CRM claims.
	Examiner’s Remarks:  The examiner respectfully disagrees and respectfully notes while the claims are directed towards an apparatus, system, and CRM, such elements are recited at a high level of generality and merely apply the judicial exception, or are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Therefore, the examiner finds this general argument not persuasive.  


Applicant Argues: Nevertheless, arguendo, even if the present claims are directed to a process, as the Office Action suggests, the claims would fall within one of the enumerated categories of patentable subject matter. MPEP § 2106.03. Accordingly, the Examiner must determine, under Prong One of Step 2A, whether the claim recites a judicial exception, such as a law of nature, a natural phenomenon, or an abstract idea. Prong One of Step 2A requires Examiners to (a) identify the specific limitation(s) in the claim under examination (individually or in combination) that the Examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of enumerated abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). MPEP § 2106.04(II)(A)(1); MPEP 2106.04(a). The Office Action asserts that claims 1, 9, 17, 23, 30, and 37 are directed to a mental process, without considering the entirety of the claims. Id.
	Examiner’s Remarks:  The examiner respectfully notes that the examiner has provided explanation in the 35 U.S.C. 101 rejection of what specific limitations, in combination, fall under the enumerated grouping of Mental Processes with respect to Prong One of Step 2A.  Further such explanation will be provided below in response to Applicant’s Remarks towards Mental Processes. 
Applicant Argues: A claim may fall under the mental process grouping of abstract ideas when it recites concepts performed in the human mind, for example, an observation, evaluation, judgment, or opinion. The present claims, however, do not recite a mental process. MPEP § 2106 states "[i]f a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind." (Id. (quoting Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016))) (emphasis added) .As is previously mentioned, the Office Action alleges that the present claims are directed to certain methods that are categorized as mental processes. Office Action, pp. 4, 6-7, and 10. The present claims, however, do not recite any methods that would be considered a mental process. The Office Action asserts that but for the recitation of generic computer components, the claimed process is one that covers performance of the limitation in the mind. Office Action, p. 6. Specifically, the Office Action presents an example of this by claiming that "a user can manually perform such steps of determining patterns and an association to a security issue, and further one or more remediation measures, and further manually implement the remediation measure on a device." Id. Applicant submits that "an apparatus comprising: one or more processors; and memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to: determine, a physical pattern of operation associated with a user device; determine, based on one or more acceptable patterns of operation of the user device, that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue; determine, based on the physical pattern of operation associated with the user device being associated with the pattern of operation corresponding to the security issue, one or more remediation measures; and cause the user device to implement the one or more remediation measures[,]" is not simply an observation, evaluation, judgement, or opinion that would qualify as a mental process as defined by MPEP § 2106. Specifically, a person cannot determine "that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue" based on a potentially unlimited number of "acceptable patterns of operation of the user device[.]" In extension of this notion, no human mind can make such a determination within a reasonable time to effectively "cause the user device to implement the one or more remediation measures[.]" Additionally, in no way can the causation of "the user device to implement the one or more remediation measures" be manually implemented by a user, nor accomplished solely within the human mind, and therefore may not reasonably be considered to be a mental process. Thus, Applicant submits that the recited limitations of claim 1 should be considered outside the realm of possible mental activity. Furthermore, Applicant submits that the Office Action ignores the specific language of the claim and amounts to a gross oversimplification of the claimed invention, glossing over the concrete limitations recited by the claims. Simply describing such claims as a mere mental process is clearly "describing language at [] a high level of abstraction" as is forbidden by Enfish. 
Accordingly, the Office Action fails to show that claim 1 is directed to patent-ineligible subject matter. Therefore, Applicant respectfully requests withdrawal of the rejection of claim 1, along with its dependent claims, and such claims be allowed. Additionally, claims 9, 17, 23, 30,  and 37 contain similar, though not identical, recitations as claim 1. 
Thus, Applicant respectfully submits that the Office Action fails to show that claims 9, 17, 23, 30, and 37 are directed to patent ineligible subject matter for similar reasons as are set forth above with regards to claim 1. Accordingly, Applicant respectfully requests the rejection of claims 9, 17, 23, 30, and 37, and their dependent claims, be withdrawn and such claims be allowed.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes the present claims do in fact fall under the one of the enumerated grouping of Abstract Ideas, i.e., Mental Processes.  The examiner has noted that the following limitations are subject to Mental Processes - determine, a physical pattern of operation associated with a user device; determine, based on one or more acceptable patterns of operation of the user device, that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue; determine, based on the physical pattern of operation associated with the user device being associated with the pattern of operation corresponding to the security issue, one or more remediation measures; and cause the user device to implement the one or more remediation measures.  The examiner respectfully notes other than reciting “processors”, “memory”, and “user device” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim; it encompasses a user can manually perform such steps of determining patterns (i.e., a physical pattern of operation) and association (i.e., of the physical pattern to a pattern operation corresponding) to a security issue, and further one or more remediation measures (i.e., association w/ the security issue), and further manually implement the remediation measure on a device   The examiner respectfully notes that the human mind in fact is capable of performing such determination steps and further a human can manually implement such a remediation measure in an acceptable amount of time as the human mind can process a determination of physical pattern and a pattern of operation corresponding to a security issue.  Further the human mind can cause a remediation measure to be implemented in the form of the user itself performing the remediation measure on the device.  Thus, the examiner respectfully disagrees with the remarks directed towards an oversimplification and high level of abstract applied by the examiner.  Therefore, the examiner finds these arguments not persuasive. 
Similar rational applies to Claims 9, 17, 23, 30, and 37; therefore, the examiner finds these arguments not persuasive. 
Applicant Argues: If the claim recites a judicial exception, then the analysis moves to Prong Two of Step 2A. The present claims should be found to be eligible based on the claims not reciting a judicial exception, as is explained above. Nevertheless, arguendo, under Prong Two, the Examiner is to evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. MPEP § 2106.04(d). A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible. Determining whether a recited judicial exception has been integrated into a practical application requires Examiners to (a) identify whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluate those additional elements individually and in combination to determine whether they integrate the exception into a practical application. When making this determination, the Examiner is to ensure that they give weight to all additional elements, regardless of whether they are conventional.
Examiner’s Remarks:  The examiner respectfully notes that the examiner has provided explanation in the 35 U.S.C. 101 of what additional elements are recited at a high level of generality and merely apply the abstract idea with respect to Prong Two of Step 2A.  Further such explanation will be provided below in response to Applicant’s Remarks towards Integration into a Practical Application.  
Applicant Argues: An example of an indication that a judicial exception has been integrated into a practical application includes a recitation of an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field. MPEP 2106. Applicant submits that the claims of the present application provide such an improvement. As an example, paragraph 5 of the present application, as-published, highlights a problem: 
Next-generation video delivery devices enable unprecedented capabilities in comparison to legacy devices. Conventional server-side controls are not configured to detect compromise of a video delivery endpoint. In the age of   the advanced persistent security threat, a proactive response is needed to provide a comprehensive security solution.
In other words, there is no known solution to the effective monitoring of next-generation video delivery devices with regard to advanced, and persistent, security threats. A solution to this problem is introduced in paragraph 6: 
The system and methods of the present disclosure can be used to monitor physical and/or logical parameters of devices for potential security threats. The systems and methods of the present disclosure can be used to monitor operational patterns of a device to identify potential security threats. In an aspect, the systems and methods can be implemented as a client-side monitoring resource. 
Thus the claimed "apparatus" provides a technological solution to a technical problem. More specifically, the "apparatus" is a required implementation of the claim, as in no way can the human mind be "used to monitor physical and/or logical parameters of devices for potential security threats." Id. 
Accordingly, the Office Action fails to show that claim 1 is directed to patent-ineligible subject matter. Therefore, Applicant respectfully requests withdrawal of the rejection of claim 1, along with its dependent claims, and requests such claims be allowed. Additionally, claims 9, 17, 23, 30, and 37 contain similar, though not identical, recitations as claim 1. Thus, Applicant respectfully submits that the Office Action fails to show that claims 9, 17, 23, 30, and 37 are directed to patent ineligible subject matter for similar reasons as are set forth above with regards to claim 1. Accordingly, Applicant respectfully requests the rejection of claims 9, 17, 23, 30, and 37, and their dependent claims, be withdrawn and such claims be allowed.
Examiner’s Remarks:  The examiner respectfully disagrees.  The claimed “apparatus” is recited at a high level of generality and merely apply the judicial exception, or are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  In this instance the claim recites the use of “processor”, “memory” (i.e., string processing executable instructions) and a user device.  The examiner notes the processor and memory are recited at such a high level of generality (i.e., as a generic processor/memory communicating with a user device to implement a measure) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the examiner finds these arguments not persuasive.
Similar rational applies to Claims 9, 17, 23, 30, and 37; therefore the examiner finds these arguments not persuasive. 



Applicant's arguments filed 10/12/2022 with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant Argues: Claim 1 recites, in part, "determin[ing], a physical pattern of operation associated with a user device [and] determin[ing], based on one or more acceptable patterns of operation of the user device, that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue[.]" The Office Action asserts that Rados teaches this element of claim 1. Applicant respectfully disagrees.
...
Thus, Rados teaches the receipt of behavior information being evaluated is patterns of data and the detection of impermissible behavior based on the patterns of data. Notably, behavior information (e.g., patterns of data, software), as taught by Rados, is not analogous to "a physical pattern of operation associated with a device," as claimed. Specifically, the patterns of data that embody the behavior information of Rados are exactly what their namesake specifies "data." Data is not analogous to a "physical pattern of operation," as claimed. Thus, Rados does not teach the recited claim limitation. Applicant further submits that Xie and Trumbull fails to cure the deficiencies of Rados. 
As such, Applicant submits the combination of Rados and Xie does not teach the above limitations of claim 1. Thus, the Office Action fails to present aprimafacie case of obviousness, because the combined references do not teach each limitation of the claim. Accordingly, the rejection of claim 1 and its dependent claims under 35 U.S.C. § 103 should be withdrawn and such claims should be allowed. For similar reasons, the rejections of claims 9, 17, 23, 30, and 37, as well as their dependent claims, under 35 U.S.C. § 103 should be withdrawn and such claims should be allowed as well.
Examiner’s Response:  The examiner respectfully disagrees and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For clarity Rados was shown to disclose 
 determine, a physical pattern of operation associated with a user device ([0047] In one implementation, intrusion detection system 140 may receive behavior information from user device 110. The behavior information may, for example, specify a particular setting or behavior of user device 110 and [0048] - repeated invalid log-in attempts... The behavior information may, for example, indicate that user device 110 has transmitted an amount of traffic that is greater than a particular threshold. Intrusion detection system 140 may detect an impermissible behavior by user device 110 based on the behavior information);
determine...  that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue ([0047] In one implementation, intrusion detection system 140 may receive behavior information from user device 110. The behavior information may, for example, specify a particular setting or behavior of user device 110... Intrusion detection system 140 may detect an impermissible behavior based on the behavior information from user device 110. and [0048] - repeated invalid log-in attempts... The behavior information may, for example, indicate that user device 110 has transmitted an amount of traffic that is greater than a particular threshold. Intrusion detection system 140 may detect an impermissible behavior by user device 110 based on the behavior information).
Further, Xie was shown to teach, the missing features from Rados, i.e. determine, based on one or more acceptable patterns of operation of the user device, that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue (Abstract and [0016] -  In one embodiment, one or more system support provider components of the support system (e.g., system calls, device drivers) are monitored in order to generate the acceptable behavioral pattern data in a form which effectively defines an acceptable pattern of use (usage pattern) for the monitored system support provider components, thereby allowing detection of unauthorized use of the computing system by detecting any deviation from the acceptable pattern of use of the monitored system support provider components and [0048] - Those skilled in the art will appreciate that a pattern of use can include both transitions of state (e.g., program flow oriented) and user operational patters (e.g., time, duration, pressure and positioning of the input). Given the prevalence of I/O devices and their use, techniques for capturing input/output transition data will be discussed in greater detail below).
Nonetheless, the examiner notes Rados does in fact teach a physical pattern of operation associated with a device.  The examiner respectfully notes utilizing plain meaning and broadest reasonable Rados behavior information is in fact "physical pattern of operation".  Rados sates the behavior information, i.e., which is contained in a report, can be one of repeated invalid log-in attempts or transmission of an amount of traffic greater than a particular threshold, see [0048]. Thus, as constructed this reads on a physical pattern of operation associated with a device.  Therefore, the examiner finds this argument not persuasive.  
Similar rational applies to Claims 9, 17, 23, 30,  and 37; therefore the examiner finds these arguments not persuasive. 
Applicant Argues: In the present case, the Office Action admits that Rados does not explicitly disclose "determin[ing], based on one or more acceptable patterns of operation of the user device, that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue[.]" The Office Action instead relies on Xie to cure this deficiency. Office Action, p. 14. The Office Action asserts that "one would have been motivated to combine the teachings of Xie to Rados [...] as it provides/allows improved techniques for protecting mobile devices [and] would be extremely useful." Id. 
Xie detects an action and determines that it is an acceptable action only based on past actions that have been determined to be acceptable while Rados simply detects an action and determines whether the action is unacceptable. Thus, Xie would flag any action as unacceptable if that action has not previously been completed and acceptable (i.e., a past action determined to be unacceptable). In doing so, Xie would falsely trigger actions (e.g. false flags) that are not problematic for the operation of the user device or for the user device to conduct, simply because the system of Xie has not seen those actions before. This would create a number false positives for improper behavior and interject inefficiencies in detecting impermissible behavior in a user device that are not currently experienced by the system of Rados. Further, the Patent Office has provided no proof of the how incorporating the concepts of Xie into Rados would provide "improved techniques for protecting mobile devices," beyond the bare statement. This is insufficient for a motivation to combine. Further Application asserts that such a combination would not be an improved technique for protecting mobile devices based on the inefficiencies caused by false flags that would be introduced by the teachings of Xie into the system of Rados as discussed above. 
Furthermore, the Office Action does not provide any rationale to explain how the combined system of Rados and Xie would benefit from the improved technique for protecting mobile devices taught by Xie. The mere proposition that combining the references would have been obvious to provide for an "enhance[d] system with [the] capability of receiving and storing content based not only on requests but also on popularity of content by determining a number of devices accessing the content or [...] with the capability of receiving and caching popular content to avoid network load and network congestion[,]" is simply a conclusory statement without a rational underpinning as required by KSR. Additionally, this justification set forth by the Office Action to combine the references is merely a restatement of the claim language without supporting rationale to explain why one skilled in the art would combine the references. 
Consequently, the rationale to combine the references is not supported. 
Accordingly, Applicant submits the Office Action fails to establish aprimafacie case of obviousness with respect to, at least, the limitations of claims 1, 9, 17, 23, 30, and 37, discussed above. Therefore, for at least these reasons, Applicant requests that the rejection of claims 1, 9, 17, 23, 30, and 37, as well each of their dependent claims be withdrawn.
Examiner’s Response:  The examiner respectfully disagrees. Thus, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   Xie teaches determine, based on one or more acceptable patterns of operation of the user device, that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue (Abstract and [0016] -  In one embodiment, one or more system support provider components of the support system (e.g., system calls, device drivers) are monitored in order to generate the acceptable behavioral pattern data in a form which effectively defines an acceptable pattern of use (usage pattern) for the monitored system support provider components, thereby allowing detection of unauthorized use of the computing system by detecting any deviation from the acceptable pattern of use of the monitored system support provider components).  The examiner respectfully notes utilizing plain meaning and broadest reasonable Xie’s deviation from an acceptable behavioral pattern (i.e., acceptable pattern of use) reasonably reads on determine, based on one or more acceptable patterns of operation of the user device, that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue.  The examiner further provided rationale in which one of ordinary skill in the art can combine the teachings of Xie to the physical pattern of operation associated with a user device of Rados to include determine, based on one or more acceptable patterns of operation of the user device, that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue.  Further such motivation would be to provides / allows improved techniques for protecting mobile ... devices would be extremely useful (Xie, [0014]).
Therefore, the examiner has provided a prima facie case of obviousness; thus, this argument is not persuasive.
Further, the examiner would like to note no Arguments have been presented towards Trumbull for Claim(s) 23-45.  Thus the examiner notes Rados does in fact teach the features similarly per Claim 1 and Trumbull in combination has provided a prima facie case of obviousness for Claims 23-45
Therefore, the examiner finds this arguments not persuasive for Claim(s) 1-45.


















Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 17, 23, 30 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,592,640. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The examiner notes that Claim 1 of U.S. patent No. 10,592,640 recites substantially similar subject matter, more specifically: 
 A method comprising: determining, a physical pattern of operation associated with a device; determining, based on one or more acceptable patterns of operation of the device, that the physical pattern of operation associated with the device is associated with a pattern of operation corresponding to a security issue; determining, based on the physical pattern of operation associated with the device being associated with the pattern of operation corresponding to the security issue, one or more remediation measures; and causing the device to implement the one or more remediation measures. 
The examiner notes that the features emphasized above are obvious variants to that claimed in the limitations of Claims 1, 9 and 17 of the Instant Application.
Claims 2-8, 10-16, and 18-22 depend from respective independent Claims 1, 9, and 17; thus they would respectfully inherit the Double Patenting rejection.
Therefore the claims are rejected under nonstatutory double patenting.

The examiner notes that Claim 14 of U.S. patent No. 10,592,640 recites substantially similar subject matter, more specifically: 
 A method comprising: determining a parameter indicating a physical pattern of operation associated with a device; determining, based on the parameter, a security issue; determining, based on the security issue, an alert; and determining, based on the alert, an alert priority. 
The examiner notes that the features emphasized above are obvious variants to that claimed in the limitations of Claims 23, 30 and 37 of the Instant Application.
Claims 24-29, 31-36, and 38-45 depend from respective independent Claims 23, 30, and 37; thus they would respectfully inherit the Double Patenting rejection.
Therefore, the claims are rejected under nonstatutory double patenting.












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 9, and 17 recites determining a physical pattern and an association to a security issue and remediation measures, more specifically:
Claims 1, 9, and 17 similarly recite - 
The examiner notes the limitation above determine, a physical pattern of operation associated with a user device; determine, based on one or more acceptable patterns of operation of the user device, that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue; determine, based on the physical pattern of operation associated with the user device being associated with the pattern of operation corresponding to the security issue, one or more remediation measures; and 
This judicial exception is not integrated into a practical application. In particular, the claim only recites elements of  – “processors”, “memory”, and “user device”. The elements in this environment are recited at a high-level of generality (i.e., as a generic processor/memory communicating with a user device to implement a measure) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using (i.e., as “processors”, “memory”, and “user device”, i.e. as a processor/memory communicating with a user device to implement a measure) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the examiner cites to MPEP 2106.05(d)(ii) notes that Receiving or transmitting data over a network and Storing and retrieving information in memory are well‐understood, routine, and conventional functions; thus cover the performance of (i.e., as “processors”, “memory”, and “user device”, i.e. as a processor/memory communicating with a user device to implement a measure).
Regarding claims 2-8, 10-16 and 18-22; claims 2-8, 10-16 and 18-22 contain similar abstract ideas as those noted with respect to Claims 1, 9, and 17 and thus are rejected under similar rationale as per Claim 1, 9, and 17.
Claims 23, 30, and 37 recites determining a physical pattern and a security issue and determining an alert based on an alert priority, more specifically:
Claims 23, 30, and 37 similarly recite - 
The examiner notes the limitation above determine a parameter indicating a physical pattern of operation associated with a user device; determine, based on the parameter, a security issue; determine, based on the security issue, an alert; and determine, based on the alert, an alert priority.  The examiner respectfully notes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting  “processors” and “memory”, nothing in the claim element precludes the step from practically being performed in the mind. For example in the context of this claim encompasses a user manually determining a physical pattern of operation and a security issue and then determining an alert based on alert priority. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites elements of  – “processors” and “memory”.  The elements in this environment are recited at a high-level of generality (i.e., as a generic processor/memory communicating data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using (i.e., as “processors” and “memory”, i.e. as a processor/memory communicating data) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the examiner cites to MPEP 2106.05(d)(ii) notes that Receiving or transmitting data over a network and Storing and retrieving information in memory are well‐understood, routine, and conventional functions; thus cover the performance of (i.e., as “processors” and “memory” , i.e. as a processor/memory communicating data).
Regarding claims 24-29, 31-36 and 38-45; claims 24-29, 31-36 and 38-45 contain similar abstract ideas as those noted with respect to Claims 22, 30, and 37 and thus are rejected under similar rationale as per Claim 22, 30, and 37.


Claims 9-16 and 30-36 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Regarding claims 9 and 30; Claims 9 and 30 recites “[one or more] computer-readable media”.  Under a recent precedential opinion, the scope of the recited “computer-readable media” encompasses transitory media such as signals or carrier waves, where, as here the Specification does not limit the computer readable storage medium to non-transitory forms.  See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media).  The Examiner respectfully suggests that the claim be amended to either “A non-transitory computer-readable storage media” or “a computer-readable storage device” to make the claim statutory under 35 USC 101; (emphasis added). 

Regarding claims 10-16 and 31-36; claims 10-16 and 31-36 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rados et al. (US 2013/0081138 A1) in view of Xie et al. (US 2009/0199296 A1).

Regarding Claim 1;
Rados discloses an apparatus comprising: 
one or more processors (FIG. 2); and
 memory storing processor executable instructions that, when executed by the one or more processors (FIG. 2), cause the apparatus to: 
determine, a physical pattern of operation associated with a user device ([0047] In one implementation, intrusion detection system 140 may receive behavior information from user device 110. The behavior information may, for example, specify a particular setting or behavior of user device 110 and [0048] - repeated invalid log-in attempts... The behavior information may, for example, indicate that user device 110 has transmitted an amount of traffic that is greater than a particular threshold. Intrusion detection system 140 may detect an impermissible behavior by user device 110 based on the behavior information);
determine...  that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue ([0047] In one implementation, intrusion detection system 140 may receive behavior information from user device 110. The behavior information may, for example, specify a particular setting or behavior of user device 110... Intrusion detection system 140 may detect an impermissible behavior based on the behavior information from user device 110. and [0048] - repeated invalid log-in attempts... The behavior information may, for example, indicate that user device 110 has transmitted an amount of traffic that is greater than a particular threshold. Intrusion detection system 140 may detect an impermissible behavior by user device 110 based on the behavior information);
determine, based on the physical pattern of operation associated with the user device being associated with the pattern of operation corresponding to the security issue, one or more remediation measures ([0049] - Process 500 may further include identifying one or more rules associated with the impermissible behavior (block 520) and executing one or more responses to end the impermissible behavior (block 530)).
cause the user device to implement the one or more remediation measures ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).
	Rados fails to explicitly disclose 
determine, based on one or more acceptable patterns of operation of the user device, that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue.
	However, in an analogous art, Xie teaches 
determine, a physical pattern of operation associated with a user device (Abstract and [0016] and [0048] - Those skilled in the art will appreciate that a pattern of use can include both transitions of state (e.g., program flow oriented) and user operational patters (e.g., time, duration, pressure and positioning of the input). Given the prevalence of I/O devices and their use, techniques for capturing input/output transition data will be discussed in greater detail below);
determine, based on one or more acceptable patterns of operation of the user device, that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue (Abstract and [0016] -  In one embodiment, one or more system support provider components of the support system (e.g., system calls, device drivers) are monitored in order to generate the acceptable behavioral pattern data in a form which effectively defines an acceptable pattern of use (usage pattern) for the monitored system support provider components, thereby allowing detection of unauthorized use of the computing system by detecting any deviation from the acceptable pattern of use of the monitored system support provider components and [0048] - Those skilled in the art will appreciate that a pattern of use can include both transitions of state (e.g., program flow oriented) and user operational patters (e.g., time, duration, pressure and positioning of the input). Given the prevalence of I/O devices and their use, techniques for capturing input/output transition data will be discussed in greater detail below);
determine, based on the physical pattern of operation associated with the user device being associated with the pattern of operation corresponding to the security issue, one or more remediation measures ([0051] - However, if unauthorized use is detected (256) based on the acceptable behavioral pattern data, an unauthorized usage indication is generated (260). The unauthorized usage indication allows remedial action to be taken).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Xie to the physical pattern of operation associated with a user device of Rados to include determine, based on one or more acceptable patterns of operation of the user device, that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue.
One would have been motivated to combine the teachings of Xie to Rados to do so as it provides / allows improved techniques for protecting mobile ... devices would be extremely useful (Xie, [0014]).

Regarding Claim 2;
Rados and Xie discloses the apparatus to Claim 1.
Rados further discloses wherein the processor executable instructions that, when executed by the one or more processors, cause the apparatus to cause the user device to implement the one or more remediation measures further cause the apparatus to send an indication of the one or more remediation measures to the user device (Abstract and [0016] -  In one embodiment, one or more system support provider components of the support system (e.g., system calls, device drivers) are monitored in order to generate the acceptable behavioral pattern data in a form which effectively defines an acceptable pattern of use (usage pattern) for the monitored system support provider components, thereby allowing detection of unauthorized use of the computing system by detecting any deviation from the acceptable pattern of use of the monitored system support provider components and [0048] - Those skilled in the art will appreciate that a pattern of use can include both transitions of state (e.g., program flow oriented) and user operational patters (e.g., time, duration, pressure and positioning of the input). Given the prevalence of I/O devices and their use, techniques for capturing input/output transition data will be discussed in greater detail below).

Regarding Claim 3;
Rados and Xie discloses the apparatus to Claim 1.
Rados further discloses wherein the physical pattern of operation corresponding to the security issue comprises one or more of an unauthorized interaction with a hardware interface associated with the user device, one or more unauthorized secure shell (SSH) commands, or one or more unauthorized Telnet commands (Rados, [0031] – Input Components and [0048] - repeated invalid log-in attempts).
Xie additionally further teaches wherein the pattern of operation corresponding to the security issue comprises one or more of an unauthorized interaction with a hardware interface associated with the user device, one or more unauthorized secure shell (SSH) commands, or one or more unauthorized Telnet commands (Xie, [0048] - Those skilled in the art will appreciate that a pattern of use can include both transitions of state (e.g., program flow oriented) and user operational patters (e.g., time, duration, pressure and positioning of the input). Given the prevalence of I/O devices and their use, techniques for capturing input/output transition data will be discussed in greater detail below)).

Regarding Claim 4;
Rados and Xie discloses the apparatus to Claim 1.
Rados further discloses wherein the processor executable instructions that, when executed by the one or more processors, cause the apparatus to determine the physical pattern of operation associated with the user device further cause the apparatus to determine a change to an operational process of the user device ([0047] - For example, the behavior information may specify that user device 110 is enforcing a policy that prevents a network device from accessing an application/information of user device 110 that needs to be accessed by the network device and [0048] - repeated invalid log-in attempts... The behavior information may, for example, indicate that user device 110 has transmitted an amount of traffic that is greater than a particular threshold. Intrusion detection system 140 may detect an impermissible behavior by user device 110 based on the behavior information.).
Xie additionally further teaches wherein the processor executable instructions that, when executed by the one or more processors, cause the apparatus to determine the pattern of operation associated with the user device further cause the apparatus to determine a change to an operational process of the user device (Xie, [0047] - Those skilled in the art will appreciate that a pattern of use can include both transitions of state (e.g., program flow oriented) and user operational patters (e.g., time, duration, pressure and positioning of the input). Given the prevalence of I/O devices and their use, techniques for capturing input/output transition data will be discussed in greater detail below).

Regarding Claim 5;
Rados and Xie discloses the apparatus to Claim 1.
Rados further discloses wherein the one or more remediation measures comprise changing one or more services associated with the user device ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).

Regarding Claim 6;
Rados and Xie discloses the apparatus to Claim 1.
Rados further discloses wherein the one or more remediation measures comprise suspending one or more services associated with the user device ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).

Regarding Claim 7;
Rados and Xie discloses the apparatus to Claim 1.
Rados further discloses wherein the pattern of operation corresponding to the security issue comprises a pattern of physical events. (Rados, [0031] – Input Components and [0048] - repeated invalid log-in attempts... The behavior information may, for example, indicate that user device 110 has transmitted an amount of traffic that is greater than a particular threshold. Intrusion detection system 140 may detect an impermissible behavior by user device 110 based on the behavior information).
Xie additionally further teaches wherein the pattern of operation corresponding to the security issue comprises a pattern of physical events. (Xie, [0048] - Those skilled in the art will appreciate that a pattern of use can include both transitions of state (e.g., program flow oriented) and user operational patters (e.g., time, duration, pressure and positioning of the input). Given the prevalence of I/O devices and their use, techniques for capturing input/output transition data will be discussed in greater detail below)).

Regarding Claim 8;
Rados and Xie discloses the apparatus to Claim 1.
Rados further discloses wherein the processor executable instructions that, when executed by the one or more processors, cause the apparatus to determine the physical pattern of operation associated with the user device further cause the apparatus to receive the physical pattern of operation from the user device ([0047] In one implementation, intrusion detection system 140 may receive behavior information from user device 110. The behavior information may, for example, specify a particular setting or behavior of user device 110 and [0048] - repeated invalid log-in attempts... The behavior information may, for example, indicate that user device 110 has transmitted an amount of traffic that is greater than a particular threshold. Intrusion detection system 140 may detect an impermissible behavior by user device 110 based on the behavior information).

Regarding Claim(s) 9-16; claim(s) 9-16 is/are directed to a/an media associated with the apparatus claimed in claim(s) 1-8. Claim(s) 9-16 is/are similar in scope to claim(s) 1-8 and is/are therefore rejected under similar rationale.

Regarding Claim 17;
Rados discloses a system comprising: 
a user device (FIG. 1) configured to: 
send telemetry data ([0047] In one implementation, intrusion detection system 140 may receive behavior information from user device 110. The behavior information may, for example, specify a particular setting or behavior of user device 110); and 
a computing device configured to: 
determine, based on the telemetry data, a physical pattern of operation (([0047] In one implementation, intrusion detection system 140 may receive behavior information from user device 110. The behavior information may, for example, specify a particular setting or behavior of user device 110),
determine... that the physical pattern of operation is associated with a pattern of operation corresponding to a security issue ([0047] In one implementation, intrusion detection system 140 may receive behavior information from user device 110. The behavior information may, for example, specify a particular setting or behavior of user device 110... Intrusion detection system 140 may detect an impermissible behavior based on the behavior information from user device 110. and [0048] - repeated invalid log-in attempts... The behavior information may, for example, indicate that user device 110 has transmitted an amount of traffic that is greater than a particular threshold. Intrusion detection system 140 may detect an impermissible behavior by user device 110 based on the behavior information), 
determine, based on the physical pattern of operation being associated with the pattern of operation corresponding to the security issue, one or more remediation measures ([0049] - Process 500 may further include identifying one or more rules associated with the impermissible behavior (block 520) and executing one or more responses to end the impermissible behavior (block 530)), and 
send an indication of at least one remediation measure of the one or more remediation measures ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time); and 
wherein the user device is further configured to:
 receive the indication of the at least one remediation measure ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time), and 
implement the at least one remediation measure ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).
Rados fails to explicitly disclose 
determine, based on one or more acceptable patterns of operation of the user device, that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue.
	However, in an analogous art, Xie teaches 
determine, based a telemetry data, a physical patent of operation (Abstract and [0016] and [0048] - Those skilled in the art will appreciate that a pattern of use can include both transitions of state (e.g., program flow oriented) and user operational patters (e.g., time, duration, pressure and positioning of the input). Given the prevalence of I/O devices and their use, techniques for capturing input/output transition data will be discussed in greater detail below);
determine, based on one or more acceptable patterns of operation of the user device, that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue (Abstract and [0016] -  In one embodiment, one or more system support provider components of the support system (e.g., system calls, device drivers) are monitored in order to generate the acceptable behavioral pattern data in a form which effectively defines an acceptable pattern of use (usage pattern) for the monitored system support provider components, thereby allowing detection of unauthorized use of the computing system by detecting any deviation from the acceptable pattern of use of the monitored system support provider components and [0048] - Those skilled in the art will appreciate that a pattern of use can include both transitions of state (e.g., program flow oriented) and user operational patters (e.g., time, duration, pressure and positioning of the input). Given the prevalence of I/O devices and their use, techniques for capturing input/output transition data will be discussed in greater detail below);
determine, based on the physical pattern of operation associated with the user device being associated with the pattern of operation corresponding to the security issue, one or more remediation measures ([0051] - However, if unauthorized use is detected (256) based on the acceptable behavioral pattern data, an unauthorized usage indication is generated (260). The unauthorized usage indication allows remedial action to be taken).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Xie to the physical pattern of operation associated with a user device of Rados to include determine, based on one or more acceptable patterns of operation of the user device, that the physical pattern of operation associated with the user device is associated with a pattern of operation corresponding to a security issue.
One would have been motivated to combine the teachings of Xie to Rados to do so as it provides / allows improved techniques for protecting mobile ... devices would be extremely useful (Xie, [0014]).





Regarding Claim 18;
Rados and Xie discloses the system to Claim 17.
Rados further discloses wherein the physical pattern of operation corresponding to the security issue comprises one or more of an unauthorized interaction with a hardware interface associated with the user device, one or more unauthorized secure shell (SSH) commands, or one or more unauthorized Telnet commands (Rados, [0031] – Input Components and [0048] - repeated invalid log-in attempts).
Xie additionally further teaches wherein the pattern of operation corresponding to the security issue comprises one or more of an unauthorized interaction with a hardware interface associated with the user device, one or more unauthorized secure shell (SSH) commands, or one or more unauthorized Telnet commands (Xie, [0048] - Those skilled in the art will appreciate that a pattern of use can include both transitions of state (e.g., program flow oriented) and user operational patters (e.g., time, duration, pressure and positioning of the input). Given the prevalence of I/O devices and their use, techniques for capturing input/output transition data will be discussed in greater detail below)).

Regarding Claim 19;
Rados and Xie discloses the system to Claim 17.
Rados further discloses wherein the computing device is further configured to determine a change to an operational process of the user device. ([0047] - For example, the behavior information may specify that user device 110 is enforcing a policy that prevents a network device from accessing an application/information of user device 110 that needs to be accessed by the network device and [0048] - repeated invalid log-in attempts... The behavior information may, for example, indicate that user device 110 has transmitted an amount of traffic that is greater than a particular threshold. Intrusion detection system 140 may detect an impermissible behavior by user device 110 based on the behavior information.).
Xie additionally further teaches wherein the computing device is further configured to determine a change to an operational process of the user device. (Xie, [0047] - Those skilled in the art will appreciate that a pattern of use can include both transitions of state (e.g., program flow oriented) and user operational patters (e.g., time, duration, pressure and positioning of the input). Given the prevalence of I/O devices and their use, techniques for capturing input/output transition data will be discussed in greater detail below).

Regarding Claim 20;
Rados and Xie discloses the system to Claim 17.
Rados further discloses wherein the one or more remediation measures comprise changing one or more services associated with the user device ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).

Regarding Claim 21;
Rados and Xie discloses the system to Claim 17.
Rados further discloses wherein the one or more remediation measures comprise suspending one or more services associated with the user device ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).





Regarding Claim 22;
Rados and Xie discloses the system to Claim 17.
Rados further discloses wherein the pattern of operation corresponding to the security issue comprises a pattern of physical events. (Rados, [0031] – Input Components and [0048] - repeated invalid log-in attempts... The behavior information may, for example, indicate that user device 110 has transmitted an amount of traffic that is greater than a particular threshold. Intrusion detection system 140 may detect an impermissible behavior by user device 110 based on the behavior information).
Xie additionally further teaches wherein the pattern of operation corresponding to the security issue comprises a pattern of physical events. (Xie, [0048] - Those skilled in the art will appreciate that a pattern of use can include both transitions of state (e.g., program flow oriented) and user operational patters (e.g., time, duration, pressure and positioning of the input). Given the prevalence of I/O devices and their use, techniques for capturing input/output transition data will be discussed in greater detail below)).








Claim 23-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rados et al. (US 2013/0081138 A1) in view of Trumbull et al. (US 2009/0177675 A1)

Regarding Claim 23;
Rados discloses an apparatus comprising: 
one or more processors (FIG. 2); and
 memory storing processor executable instructions that, when executed by the one or more processors (FIG. 2), cause the apparatus to: 
determine a parameter indicating a physical pattern of operation associated with a user device ([0047] In one implementation, intrusion detection system 140 may receive behavior information from user device 110. The behavior information may, for example, specify a particular setting or behavior of user device 110 and [0048] - repeated invalid log-in attempts... The behavior information may, for example, indicate that user device 110 has transmitted an amount of traffic that is greater than a particular threshold. Intrusion detection system 140 may detect an impermissible behavior by user device 110 based on the behavior information);
determine, based on the parameter, a security issue ([0047] In one implementation, intrusion detection system 140 may receive behavior information from user device 110. The behavior information may, for example, specify a particular setting or behavior of user device 110... Intrusion detection system 140 may detect an impermissible behavior based on the behavior information from user device 110. and [0048] - repeated invalid log-in attempts... The behavior information may, for example, indicate that user device 110 has transmitted an amount of traffic that is greater than a particular threshold. Intrusion detection system 140 may detect an impermissible behavior by user device 110 based on the behavior information);
determine, based on the security issue, an alert ([0049] - Process 500 may further include identifying one or more rules associated with the impermissible behavior (block 520) and executing one or more responses to end the impermissible behavior (block 530) and ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).
Rados fails to explicitly determine, based on the alert, and alert priority. 
Further, in an analogues art, Trumbull teaches determine, based on the alert, and alert priority (Trumbull, [0036] - Embodiments of the present disclosure could also be used to generate alerts when information is collected that falls outside of that pattern. For example, in one embodiment, IAM system 106 could implement any suitable alert system. For example, in one embodiment, IAM system 106 could include alerting an administrator of system 100 by email, text message, alarm, system notifier, pop-up alert, alert record, light or sound alert, any suitable mechanism to relay alert information, or any combination thereof. It should be understood that each alert could be defined and given a specific alert or priority level depending on the severity, frequency, pre-defined feature, satisfaction of a rule, source IP address, destination IP address, or other characteristic of the alert or circumstances at hand).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Trumbull to the messages of Rados to include determine, based on the alert, and alert priority.
One would have been motivated to combine the teachings of Trumbull to Rados to do so as it provides / allows alerting... depending on the severity, frequency, pre-defined feature, satisfaction of a rule, source IP address, destination IP address, or other characteristic of the alert or circumstances at hand (Trumbull, [0036]).

Regarding Claim 24;
Rados and Trumbull discloses the apparatus to Claim 23.
Rados further discloses wherein the processor executable instructions, when executed by the one or more processors, further cause the apparatus to determine, by a detection element embedded in a software stack associated with the user device, the parameter (FIG. 4 – Intrusion Detection Element and [0032] - The software instructions contained in memory 230 (i.e., element embedded in a software stack) may cause processor 220 to perform processes described herein and [0043] - Each intrusion detection element 410 may receive, from the corresponding network device or from user device 110, behavior information that identifies or indicates only particular types of impermissible behavior and/or identifies a particular user device 110 and [0062] - Thus, the operation and behavior of the aspects were described without reference to the specific software code-it being understood that software and control hardware could be designed to implement the aspects based on the description herein.).  

Regarding Claim 25;
Rados and Trumbull discloses the apparatus to Claim 23.
Rados further discloses wherein the processor executable instructions that, when executed by the one or more processors, cause the apparatus to determine the parameter further cause the apparatus to determine a change to an internal process associated with the user device ([0010] - ... invalid call attempt(s) by the mobile communication device; an impermissible setting/policy of the mobile communication device that refuses to allow a network device to access, for example, a particular application of the mobile communication device; etc and [0047] - For example, the behavior information may specify that user device 110 is enforcing a policy that prevents a network device from accessing an application/information of user device 110 that needs to be accessed by the network).

Regarding Claim 26;
Rados and Trumbull discloses the apparatus to Claim 23.
Rados further discloses wherein the processor executable instructions, when executed by the one or more processors, further cause the apparatus to determine... one or more remediation measures ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).
Rados fails to explicitly disclosed ...based on the alert priority
Trumbull discloses ...based on the alert priority (Trumbull, [0036] - Embodiments of the present disclosure could also be used to generate alerts when information is collected that falls outside of that pattern. For example, in one embodiment, IAM system 106 could implement any suitable alert system. For example, in one embodiment, IAM system 106 could include alerting an administrator of system 100 by email, text message, alarm, system notifier, pop-up alert, alert record, light or sound alert, any suitable mechanism to relay alert information, or any combination thereof. It should be understood that each alert could be defined and given a specific alert or priority level depending on the severity, frequency, pre-defined feature, satisfaction of a rule, source IP address, destination IP address, or other characteristic of the alert or circumstances at hand).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Trumbull to the remediation measures of Rados to include ...based on the alert priority
One would have been motivated to combine the teachings of Trumbull to Rados to do so as it provides / allows alerting... depending on the severity, frequency, pre-defined feature, satisfaction of a rule, source IP address, destination IP address, or other characteristic of the alert or circumstances at hand (Trumbull, [0036]).

Regarding Claim 27;
Rados and Trumbull discloses the apparatus to Claim 26.
Rados further discloses wherein the processor executable instructions, when executed by the one or more processors, further cause the apparatus to cause the user device to implement the one or more remediation measures ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).
	




Regarding Claim 28;
Rados and Trumbull discloses the apparatus to Claim 26.
Rados further discloses wherein the one or more remediation measures comprise at least one of suspending a service associated with the user device or changing one or more services associated with the user device ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).

Regarding Claim 29;
Rados and Trumbull discloses the apparatus to Claim 23.
Rados further discloses wherein the processor executable instructions, when executed by the one or more processors, further cause the apparatus to determine, based on one or more of an unauthorized interaction with a hardware interface associated with the user device, one or more unauthorized secure shell (SSH) commands, or one or more unauthorized Telnet commands, a change to the parameter (Rados, [0031] – Input Components and [0048] - repeated invalid log-in attempts).

Regarding Claim(s) 30-36; claim(s) 30-36 is/are directed to a/an media associated with the apparatus claimed in claim(s) 23-29. Claim(s) 30-36 is/are similar in scope to claim(s) 23-29 and is/are therefore rejected under similar rationale.

Regarding Claim 37;
Rados discloses a system comprising: 
a user device configured to: 
send telemetry data ([0047] In one implementation, intrusion detection system 140 may receive behavior information from user device 110. The behavior information may, for example, specify a particular setting or behavior of user device 110);; and 
a computing device configured to: 
determine, based on the telemetry data, a parameter indicating a physical pattern of operation ([0047] In one implementation, intrusion detection system 140 may receive behavior information from user device 110. The behavior information may, for example, specify a particular setting or behavior of user device 110 and [0048] - repeated invalid log-in attempts... The behavior information may, for example, indicate that user device 110 has transmitted an amount of traffic that is greater than a particular threshold. Intrusion detection system 140 may detect an impermissible behavior by user device 110 based on the behavior information);, 
determine, based on the parameter, a security issue ([0047] In one implementation, intrusion detection system 140 may receive behavior information from user device 110. The behavior information may, for example, specify a particular setting or behavior of user device 110... Intrusion detection system 140 may detect an impermissible behavior based on the behavior information from user device 110. and [0048] - repeated invalid log-in attempts... The behavior information may, for example, indicate that user device 110 has transmitted an amount of traffic that is greater than a particular threshold. Intrusion detection system 140 may detect an impermissible behavior by user device 110 based on the behavior information);, 
determine, based on the security issue, an alert ([0049] - Process 500 may further include identifying one or more rules associated with the impermissible behavior (block 520) and executing one or more responses to end the impermissible behavior (block 530) and ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).
Rados fails to explicitly determine, based on the alert, and alert priority. 
Further, in an analogues art, Trumbull teaches determine, based on the alert, and alert priority (Trumbull, [0036] - Embodiments of the present disclosure could also be used to generate alerts when information is collected that falls outside of that pattern. For example, in one embodiment, IAM system 106 could implement any suitable alert system. For example, in one embodiment, IAM system 106 could include alerting an administrator of system 100 by email, text message, alarm, system notifier, pop-up alert, alert record, light or sound alert, any suitable mechanism to relay alert information, or any combination thereof. It should be understood that each alert could be defined and given a specific alert or priority level depending on the severity, frequency, pre-defined feature, satisfaction of a rule, source IP address, destination IP address, or other characteristic of the alert or circumstances at hand).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Trumbull to the messages of Rados to include determine, based on the alert, and alert priority.
One would have been motivated to combine the teachings of Trumbull to Rados to do so as it provides / allows alerting... depending on the severity, frequency, pre-defined feature, satisfaction of a rule, source IP address, destination IP address, or other characteristic of the alert or circumstances at hand (Trumbull, [0036]).





Regarding Claim 38;
Rados and Trumbull discloses the system 37.
Rados further discloses wherein the computing device is further configured to determine, by a detection element embedded in a software stack associated with the user device, the parameter. (FIG. 4 – Intrusion Detection Element and [0032] - The software instructions contained in memory 230 (i.e., element embedded in a software stack) may cause processor 220 to perform processes described herein and [0043] - Each intrusion detection element 410 may receive, from the corresponding network device or from user device 110, behavior information that identifies or indicates only particular types of impermissible behavior and/or identifies a particular user device 110 and [0062] - Thus, the operation and behavior of the aspects were described without reference to the specific software code-it being understood that software and control hardware could be designed to implement the aspects based on the description herein.).  


Regarding Claim 39;
Rados and Trumbull discloses the system 37.
Rados further discloses wherein the computing device is further configured to determine the parameter based on a change to an internal process associated with the user device indicated by the telemetry data ([0010] - ... invalid call attempt(s) by the mobile communication device; an impermissible setting/policy of the mobile communication device that refuses to allow a network device to access, for example, a particular application of the mobile communication device; etc. and [0047] - For example, the behavior information may specify that user device 110 is enforcing a policy that prevents a network device from accessing an application/information of user device 110 that needs to be accessed by the network).

Regarding Claim 40;
Rados and Trumbull discloses the system 37.
Rados further discloses wherein the computing device is further configured to determine, ... one or more remediation measures. ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).
Rados fails to explicitly disclosed ...based on the alert priority
Trumbull discloses ...based on the alert priority (Trumbull, [0036] - Embodiments of the present disclosure could also be used to generate alerts when information is collected that falls outside of that pattern. For example, in one embodiment, IAM system 106 could implement any suitable alert system. For example, in one embodiment, IAM system 106 could include alerting an administrator of system 100 by email, text message, alarm, system notifier, pop-up alert, alert record, light or sound alert, any suitable mechanism to relay alert information, or any combination thereof. It should be understood that each alert could be defined and given a specific alert or priority level depending on the severity, frequency, pre-defined feature, satisfaction of a rule, source IP address, destination IP address, or other characteristic of the alert or circumstances at hand).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Trumbull to the remediation measures of Rados to include ...based on the alert priority
One would have been motivated to combine the teachings of Trumbull to Rados to do so as it provides / allows alerting... depending on the severity, frequency, pre-defined feature, satisfaction of a rule, source IP address, destination IP address, or other characteristic of the alert or circumstances at hand (Trumbull, [0036]).

Regarding Claim 41;
Rados and Trumbull discloses the system 40.
Rados further discloses wherein the computing device is further configured to send an indication of at least one remediation measure of the one or more remediation measures to the user device. ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).
	
Regarding Claim 42;
Rados and Trumbull discloses the system 40.
Rados further discloses wherein the one or more remediation measures comprise at least one of suspending a service associated with the user device or changing one or more services associated with the user device. ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).


Regarding Claim 43;
Rados and Trumbull discloses the system 37.
Rados further discloses wherein the computing device is further configured to determine, based on one or more of an unauthorized interaction with a hardware interface associated with the user device, one or more unauthorized secure shell (SSH) commands, or one or more unauthorized Telnet commands, a change to the parameter (Rados, [0031] – Input Components and [0048] - repeated invalid log-in attempts).

Regarding Claim 44;
Rados and Trumbull discloses the system 37.
Rados further discloses wherein the user device is further configured to receive... an indication of at least one remediation measure of one or more remediation measures ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).
Rados fails to explicitly disclosed ...based on the alert priority
Trumbull discloses ...based on the alert priority (Trumbull, [0036] - Embodiments of the present disclosure could also be used to generate alerts when information is collected that falls outside of that pattern. For example, in one embodiment, IAM system 106 could implement any suitable alert system. For example, in one embodiment, IAM system 106 could include alerting an administrator of system 100 by email, text message, alarm, system notifier, pop-up alert, alert record, light or sound alert, any suitable mechanism to relay alert information, or any combination thereof. It should be understood that each alert could be defined and given a specific alert or priority level depending on the severity, frequency, pre-defined feature, satisfaction of a rule, source IP address, destination IP address, or other characteristic of the alert or circumstances at hand).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Trumbull to the remediation measures of Rados to include ...based on the alert priority
One would have been motivated to combine the teachings of Trumbull to Rados to do so as it provides / allows alerting... depending on the severity, frequency, pre-defined feature, satisfaction of a rule, source IP address, destination IP address, or other characteristic of the alert or circumstances at hand (Trumbull, [0036]).

Regarding Claim 45;
Rados and Trumbull discloses the system 44.
Rados further discloses wherein the user device is further configured to implement the at least one remediation measure ([0050] - Additionally, or alternatively, the responses may include a message that includes one or more steps (e.g., measures and/or commands) required to be performed by user device 110, or a user of user device 110, to terminate a cause of the impermissible behavior. The one or more steps may include one or more of: user device 110 or the user uninstalling and/or installing a particular application, user device 110 or the user terminating a particular process of user device 110, user device 110 or the user rebooting user device 110, user device 110 or the user adjusting one or more configurations or settings of user device 110, the user contacting an operator of a carrier network associated with user device 110, etc. Alternatively, or additionally, the message may include a command for user device 110 to end the impermissible behavior by blocking access of user device 110 to a service, provided by or via the network device, for a particular period of time).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439